DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a side door structure of a vehicle having an outer member and an inner member with a door glass provided between the outer member and inner member. The outer member includes an outer panel and an annular frame member joined together by a hemming method. A beltline-reinforcement outer member extends in a vehicle longitudinal direction and is connected to the inner member to support a beltline-seal outer member between the outer member and the door glass. The prior art teaches a beltline-reinforcement outer member that supports a seal against the door glass; however, the prior art does not teach that the beltline-reinforcement outer member is connected to the inner member of the door and that the outer member is comprised of an outer panel hemmed to an annular frame member. It would be improper to teach such a configuration, as it would destroy any prior art reference, rendering it inoperable, and as a result, claim 1 is allowable.
Claims 2-9 are allowable because they are dependent on claim 1.
Claim 10 recites a manufacturing method for the construction of a vehicle side door having an outer member and an inner member with a door glass provided between the outer member and inner member. The outer member includes an outer panel and an annular frame member joined together by a hemming method. A beltline-reinforcement outer member extends in a vehicle longitudinal direction and is connected to the inner member to support a beltline-seal outer member between the outer member and the door glass. The prior art does not properly teach or suggest such a method, making claim 10 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baumgart et al. (US Pat 7,581,779) discloses a side door structure for a vehicle with a beltline-reinforcement member having an inner and outer member having a door glass between the two members. Eckart (US PG Pub 2010/0066122) discloses a side door for a vehicle with an outer panel and an annular frame member. Lee (US Pat 7,744,146) discloses a reinforcement structure for the side door of vehicle having a beltline-reinforcement structure on the inner and outer panels of the side door.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA M SHULL/Examiner, Art Unit 3612                                                                                                                                                                                                        

/Joseph D. Pape/Primary Examiner, Art Unit 3612